BLANCHE, Justice
(concurring).
Relator violated a direct order of the judge in the presence of the judge, and the only evidence the defendant could have presented at this point was an explanation of his flight from the courthouse in direct violation of the judge’s order. Pretermit-ting the question of whether these actions are considered “criminal conduct”, due process under these facts has little or no substance.
I am not sure that defendant waived his right to counsel at sentencing, and would start over if for no other reason than to avoid another writ application.